DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SHANE SHAW,
                                 Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D16-3957 and 4D16-3966

                               [ July 6, 2017 ]

   Consolidated appeals of orders denying rule 3.800 motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Dennis D. Bailey, Judge; L.T. Case Nos. 11-7302 CF10A and 11-7595
CF10A.

  Carey Haughwout, Public Defender, and Stacey Kime, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael
Kaiman, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed without prejudice.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.